DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Remarks
1.	This office action is in response to applicant's Arguments/ Remarks filed on 10/19/2022. Claims 1 and 3-5 are pending, and claim 2 is cancelled. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milner (Patent Pub. # US 2022/0061483 A1).
Regarding claim 1, Milner discloses a double smart phone case assembly for containing two first smart phones (figures 1 and 4, a mobile phone system 100; paragraph 0022), said assembly comprising: a first case having a first camera opening extending through said first case wherein said first case is configured to contain a first smart phone having a camera on the first smart phone being aligned with said first camera opening (figures 1 and 4, a mobile phone case 102; paragraphs 0022-0023, the first case (i.e., the case 102)  having a first camera opening (i.e., a cutout 104) extending through said first case wherein said first case is configured to contain a first smart phone having a camera); and a second case having a second camera opening extending through said second case wherein said second case is configured to contain a second smart phone having a camera on the second smart phone being aligned with said second camera opening (figures 1 and 4, a mobile phone case 106; paragraphs 0022-0023, the second case (i.e., the case 106) having a second camera opening(i.e., a cutout 108) extending through said second case wherein said second case is configured to contain a second smart phone having a camera on the second smart phone), wherein said first case has a rear wall (figures 1 and 4, a portion 111 of the case 102; paragraph 0023)  and a perimeter wall extending away from said rear wall (figures 1 and 4, a perimeter wall (i.e., a left, right, top and bottom sides of the case 102); paragraphs 0022-0023,  the perimeter wall (i.e., the left, right, top and bottom sides of the case 102) is extending away from said rear wall(i.e., the portion 111 of the case 102), said rear wall having a first surface and a second surface (figures 1 and 4, the rear wall (i.e., the portion 111 of the case 102) have a first surface (i.e.,  a front side of portion 111 of the case 102) and a second surface (i.e.,  a back side of portion 111 of the case 102)), said perimeter wall extending away from said first surface (see figures 1 and 4, the perimeter wall (i.e., the left, right, top and bottom sides of the case 102) is extending away from said first surface (i.e.,  the front side of portion 111 of the case 102)), said first camera opening extending through said first surface and said second surface (figures 1 and 4, the first camera opening (i.e., the cutout 104); paragraph 0023, the first camera opening (i.e., the cutout 104) is extending through the first surface and second surface); and wherein said second case has a back wall (figures 1 and 4, a portion 112 of the case 106; paragraphs 0022-0023) and a perimeter wall extending away from said back wall (figures 1 and 4, a perimeter wall (i.e., a left, right, top and bottom sides of the case 106); paragraphs 0022-0023,  the perimeter wall (i.e., the left, right, top and bottom sides of the case 106) is extending away from said back wall(i.e., the portion 112 of the case 106)), said back wall having a primary surface and a secondary surface(figures 1 and 4, the back wall (i.e., the portion 112 of the case 106) have a primary surface (i.e.,  a front side of portion 112 of the case 106) and a secondary surface (i.e.,  a back side of portion 112 of the case 106)), said perimeter wall of said second case extending away from said primary surface (see figures 1 and 4, the perimeter wall (i.e., the left, right, top and bottom sides of the case 102)  of second case 106 is extending away from said primary surface (i.e.,  the front side of portion 112 of the case 106)), said second camera opening extending through said primary surface and said secondary surface (see figure 1, the second camera opening (i.e., the cutout 108); paragraph 0023, the second camera opening (i.e., the cutout 108) is extending through the primary surface and second surface); and said secondary surface being bonded to said second surface of said back wall of said first case such that said first case and said second case are in a fixed position relative to each other (see figure 4, the first case 102 and second case 108; paragraph 0024, the secondary surface of second case 106 is bonded to the second surface of the back wall of the first case 102).
Milner does not disclose the double smart phone case assembly is arranged in an offset manner to facilitate the camera on both first smart phones to be functional, said first case and said second case are in a fixed offset position relative to each other, wherein said first camera opening is exposed offset from said second case and said second camera opening is exposed offset from said first case.  
However, since Milner discloses said first case and said second case are in a fixed position relative to each other (figure 4, the first case 102 and second case 108; paragraph 0024), it would have been obvious to one ordinary skill in the art to try the first case 102 and the second case 106 of the double phone case assembly of Milner to arranged in a fixed offset position relative to each other, wherein said first camera opening is exposed offset from said second case and said second camera opening is exposed offset from said first case, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
 
	Regarding claim 3, and as applied to the claim 1 above, Milner further discloses
wherein: said perimeter wall of said first case has a top side, a bottom side, a first lateral side and a second lateral side (figure 1, a top side, a bottom side, a left  side and a right side of the mobile phone case 102), said first camera opening being positioned adjacent to said top side (see figure 1, the first camera opening (i.e., the cutout 104) is being positioned adjacent to said top side of the mobile phone case 102; paragraph 0023); and said perimeter wall of said second case has a top side, a bottom side, a first lateral side and a second lateral side (figure 1, a top side, a bottom side, a left side and a right side of the mobile phone case 106), said second camera opening being positioned adjacent to said bottom side of said perimeter wall of said second case (see figure 1, the second camera opening (i.e., the cutout 108) is being positioned adjacent to the top side of the mobile phone case 106; paragraph 0023).
Regarding claim 4, and as applied to the claim 1 above, Milner further discloses
wherein: said first case has a rear wall and a perimeter wall extending away from said rear wail (see figures 1 and 4, a rear wall 111 and a perimeter (i.e., a top side, a bottom side, a left  side and a right side) of the mobile phone case 102;  paragraphs 0023-0024, the perimeter is extending away from the rear portion of the mobile phone case 102), said rear wall having a first surface and a second surface (figures 1 and 4,a front and a back surfaces of the rear wall 111 of the mobile phone case 102;  paragraphs 0023-0024), said perimeter wall extending away from said first surface (figures 1 and 4, the perimeter wall (i.e., the left, right, top and bottom sides) of case 102 is away from said first surface (i.e., the front surface of the rear wall 111) of the mobile phone case 102 ; paragraphs 0023-0024), said first camera opening extending through said first surface and said second surface (see figure 1, the first camera opening (i.e., the cutout 104); paragraph 0023, the first camera opening (i.e., the cutout 104) is extending through the first surface and second surface); and said second case has a back wall and a perimeter wall extending away from said back wall (see figure 1, a rear wall 112  and a perimeter (i.e., a top side, a bottom side, a left  side and a right side) of the mobile phone case 106;  paragraphs 0023-0024, the perimeter is extending away from the rear wall 112  of the mobile phone case 106), said back wall having a primary surface and a secondary surface (figures 1 and 4, a front and a back surfaces of the rear wall 112 of the mobile phone case 106;  paragraphs 0023-0024), said perimeter wall of said second case extending away from said primary surface (see figure 1, the perimeter wall (i.e., the left, right, top and bottom sides) of the mobile phone case 106 is away from said primary surface (i.e., the front surface of the rear wall 112); paragraphs 0023-0024), said second camera opening extending through said primary surface and said secondary surface (see figure 1, the second camera opening (i.e., the cutout 108); paragraph 0023, the second camera opening (i.e., the cutout 108) is extending through the primary surface and second surface), said secondary surface being bonded to said second surface of said back wall of said first case (see figure 4, a closed position of the dual mobile phone system 100; paragraph 0024); said perimeter wall of said first case has a top side, a bottom side, a first lateral side and a second lateral side (figure 1, a top side, a bottom side, a left  side and a right side of the mobile phone case 102), said first camera opening being positioned adjacent to said top side (see figure 1, the first camera opening (i.e., the cutout 104); paragraph 0023); said perimeter wall of said second case has a top side, a bottom side, a first lateral side and a second lateral side (figure 1, the perimeter wall i.e., a top side, a bottom side, a left  side and a right side of the mobile phone case 106)), said second camera opening being positioned adjacent to said bottom side of said perimeter wall of said second case (see figure 1, the second camera opening (i.e., the cutout 108); paragraph 0023); and each of said first lateral side and said second lateral side being associated with said first case is aligned with a respective one of said first lateral side and said second lateral side associated being with said second case (see figure 4, the first lateral side and the second lateral side(i.e., the left and right sides of case 102) are aligned with the first lateral side and the second lateral side(i.e., the left and right sides of case 106; paragraph 0024).  

Regarding claim 5, Milner discloses a double smart phone case assembly for containing two first smart phones(figures 1 and 4, a mobile phone system 100; paragraph 0022) in an offset manner to facilitate the camera on both first smart phones to be functional, said assembly comprising: a first case having a first camera opening extending through said first case wherein said first case is configured to contain a first smart phone having a camera on the first smart phone being aligned with said first camera opening (figures 1 and 4, a mobile phone case 102; paragraphs 0022-0023, the first case (i.e., the case 102)  having a first camera opening (i.e., a cutout 104) extending through said first case wherein said first case is configured to contain a first smart phone having a camera), said first case having a rear wall (figures 1 and 4, a portion 111 of the case 102; paragraph 0023) and a perimeter wall extending away from said rear wall (figures 1 and 4, a perimeter wall (i.e., a left, right, top and bottom sides of the case 102); paragraphs 0022-0023,  the perimeter wall (i.e., the left, right, top and bottom sides of the case 102) is extending away from said rear wall(i.e., the portion 111 of the case 102), said perimeter wall having a plurality of first access openings each extending through said perimeter wall wherein each of said first access openings is configured to facilitate respective elements on the first smart phone to be accessible when the first smart phone is in said first case (figure 1,  holes 103, paragraph 0023, holes 103), said perimeter wall having a top side, a bottom side, a first lateral side and a second lateral side (see figure 1, a left, a right, a top and a bottom sides of the mobile phone case 102; paragraphs 0022-0023), said first camera opening being positioned adjacent to said top side(see figure 1, the first camera opening (i.e., the cutout 104); paragraph 0023), said rear wall having a first surface and a second surface (figure 1,a front surface and a back surface of the rear wall 111 of the mobile phone case 102;  paragraphs 0023-0024), said perimeter wall extending away from said first surface, said first camera opening extending through said first surface and said second surface (figure 1, the perimeter wall (i.e., the left, right, top and bottom sides) of the mobile phone case 102  is away from said first surface (i.e., the front surface of the rear wall 111); paragraphs 0023-0024); and a second case having a second camera opening extending through said second case wherein said second case is configured to contain a second smart phone (figures 1 and 4, a mobile phone case 106; paragraphs 0022-0023, the second case (i.e., the case 106) having a second camera opening(i.e., a cutout 108) extending through said second case wherein said second case is configured to contain a second smart phone having a camera on the second smart phone), said second case having a back wall (figures 1 and 4, a portion 112 of the case 106; paragraphs 0022-0023) and a perimeter wall extending away from said back wall(figures 1 and 4, a perimeter wall (i.e., a left, right, top and bottom sides of the case 106); paragraphs 0022-0023,  the perimeter wall (i.e., the left, right, top and bottom sides of the case 106) is extending away from said back wall(i.e., the portion 112 of the case 106)), said perimeter wall of said second case having a plurality of second access openings each extending through said perimeter wall of said second case wherein each of said second access openings is configured to facilitate respective elements on the second smart phone to be accessible with the second smart phone is positioned in said second case (figure 1,  holes 107, paragraph 0023), said perimeter wall of said second case having a top side, a bottom side, a first lateral side and a second lateral side (see figure 1, a left, a right, a top and a bottom sides of the mobile phone case 106; paragraphs 0022-0023), said back wall having a primary surface and a secondary surface (figure 1,a front surface and a back surface of the rear wall 112 of the mobile phone case 106;  paragraphs 0023-0024), said perimeter wall of said second case extending away from said primary surface (figure 1, the perimeter wall (i.e., the left, right, top and bottom sides) of the mobile phone case 106  is away from the first surface (i.e., the front surface of the rear wall 112); paragraphs 0023-0024), said second camera opening extending through said primary surface and said secondary surface (see figure 1, the second  camera opening (i.e., cutout 108) is extending through the primary surface (i.e., the front surface of the rear wall 112) and second surface  (i.e., the back surface of the rear wall 112)), each of said first lateral side and said second lateral side being associated with said first case being aligned with a respective one of said first lateral side and said second lateral side associated being with said second case (see figure 4, the first lateral side and the second lateral side(i.e., the left and right sides of case 102  is aligned with a respective one of the first lateral side and the second lateral side(i.e., the left and right sides of case 106); paragraph 0024), said second camera opening being positioned adjacent to said bottom side of said perimeter wall of said second case(see figure 1, the first camera opening (i.e., the cutout 108); paragraph 0023); and said secondary surface being bonded to said second surface of said back wall of said first case such that said first case and said second case are in a fixed position relative to each other (see figure 4, the first case 102 and second case 108; paragraph 0024, the secondary surface of second case 106 is bonded to the second surface of the back wall of the first case 102).
 Milner does not disclose the double smart phone case assembly is arranged in an offset manner to facilitate the camera on both first smart phones to be functional, said first case and said second case are in a fixed offset position relative to each other, wherein said first camera opening is exposed offset from said second case and said second camera opening is exposed offset from said first case.  
However, since Milner discloses said first case and said second case are in a fixed position relative to each other (figure 4, the first case 102 and second case 108; paragraph 0024), it would have been obvious to one ordinary skill in the art to try the first case 102 and the second case 106 of the double phone case assembly of Milner to arranged in a fixed offset position relative to each other, wherein said first camera opening is exposed offset from said second case and said second camera opening is exposed offset from said first case to facilitate the camera on both first smart phones to be functional, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649